PD-1233-15
                                PD-1233-15                                    COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 9/18/2015 11:20:24 AM
                                                                              Accepted 9/22/2015 12:06:58 PM
                                       No. ___________                                         ABEL ACOSTA
                                                                                                       CLERK
              ______________________________________________________

                   IN THE TEXAS COURT OF CRIMINAL APPEALS
                                  AUSTIN, TEXAS
              ______________________________________________________

              JOSE SOSA,
                                                           Petitioner


              THE STATE OF TEXAS,
                                                  Respondent
              ______________________________________________________

                       Petition for Discretionary Review sought from
                                THE COURT OF APPEALS
                     FOR THE THIRD SUPREME JUDICIAL DISTRICT
                                     AUSTIN, TEXAS
                                     No. 3-13-00764-CR

                               On Appeal from the District Court
                                    403rd Judicial District
                                   of Travis County, Texas
                                 Cause No. D1DC-11-205390

              ______________________________________________________

                   MOTION FOR EXTENSION OF TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW
              ______________________________________________________



TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALS:


       COMES NOW JOSE SOSA, Appellant in the above-styled and numbered cause, and

moves for an extension of time pursuant to Texas Rule of Appellate Procedure 68.2(c) to file his

Petition for Discretionary Review and would show the Court as follows:




                  September 22, 2015
                                                 I.

       The decision of the trial court at the pretrial hearing, and the judgment of guilty at jury

trial, was affirmed by the Third Court of Appeals, sitting in Austin. T.R.A.P. 10.5(b)(3)(A).

The date of the court of appeals’ judgment was August 18, 2015. T.R.A.P. 10.5(b)(3)(B).

The case number and style was Sosa v. State, No. 3-13-00764-CR. T.R.A.P. 10.5(b)(3)(C). A

sentence of community supervision was rendered in this case

                                                 II.

       Petition for Discretionary Review is due September 18, 2015. T.R.A.P. 10.5(b)(1)(A),
68.2(a).

                                                III.

       This extension of time is necessary due to counsel being scheduled for trial in State of

Texas v. LaJustice Moore, Cause No.14--05270-CRF-272, on Tuesday, September 22, 2015, in

the 272nd District Court in Brazos County, Texas. In addition, counsel has recently moved to

the Dallas area and his previous areas of practice were Travis and Brazos County. Counsel has

been travelling and been out of the office to work on those cases the past month.           Due to this

trial setting and time spent travelling, counsel needs more time to prepare the petition.

                                                IV.

       This is the first request for extension of time to file petition for discretionary review.

T.R.A.P. 10.5(b)(1)(D).

                                                 V.

       Petitioner respectfully requests an extension of thirty (30) days to file his petition, and

that the petition be due on October 19, 2015. T.R.A.P. 10.5(b)(1)(B). In the alternative,

Petitioner respectfully requests an extension of such other length of time as this Court believes

reasonable and necessary.
          WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully prays that an

extension of time to file brief be granted for thirty days, or such other period of time as this

Court considers appropriate.




                                                Respectfully submitted,


                                                /s/ David W. Crawford
                                                David W. Crawford
                                                State Bar No. 24031601
                                                Crawford and Cruz PLLC
                                                P.O. Box 686
                                                Austin, Texas 78759
                                                Telephone (512) 795-2000
                                                Telefacsimile (512) 237-7792
                                                Email: dcrawford@crawfordcruz.com
                                                Attorney for Appellant


                               CERTIFICATE OF SERVICE

       I hereby certify that pursuant to TRAP 9.5 and 68.11 a true and correct copy of the above
has been forwarded by U.S. mail to counsel for appellee District Attorney Rosemary Lehmberg,
PO Box 1748, Austin TX 78767,

and to:

State’s Prosecuting Attorney
PO Box 12405
Austin TX 78711

on this the 18th day of September, 2015.

                                                /s/ David W. Crawford